
	
		I
		112th CONGRESS
		2d Session
		H. R. 6616
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2012
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect securities transactions in the United States
		  from enforcement of certain excise taxes imposed by any foreign government, and
		  for other purposes.
	
	
		1.Prohibition on assistance in
			 collecting certain taxesNeither the Secretary of the Treasury nor
			 the Secretary’s delegate may assist any foreign government with respect to the
			 collection of any excise tax, related penalty, or related foreign judgment on
			 securities transactions occurring on a United States exchange or over the
			 counter within the United States, notwithstanding the nationality of the issuer
			 of such security, the residence of any party to the transaction, or any
			 existing tax treaty provision to the contrary, including Article 28 of the
			 United States Tax Treaty With France. For purposes of this section, a foreign
			 judgment is a judgment by a court of a foreign country or by a foreign
			 government.
		2.Protection of
			 securities transactions in the United States from enforcement of excise tax
			 imposed by FranceThe
			 Secretary of the Treasury shall apply paragraph 4 of Article 29 of the United
			 States Tax Treaty With France to exempt transactions which occur in the United
			 States and are—
			(1)on a United States
			 stock exchange,
			(2)between United
			 States individuals, or
			(3)with United States
			 financial services firms or branches of foreign firms operating in the United
			 States.
			3.United States Tax
			 Treaty With FranceFor
			 purposes of this Act, the term United States Tax Treaty With
			 France means the Convention Between the Government of the United States
			 of America and the Government of the French Republic for the Avoidance of
			 Double Taxation and the Prevention of Fiscal Evasion With Respect to Taxes on
			 Income and Capital, entered into force on or after January 1, 1996.
		
